1993 LONG TERM INCENTIVE PLAN

OF

C. R. BARD, INC.

(AS AMENDED AND RESTATED)

SECTION 1--PURPOSE AND TERM OF PLAN

The Long Term Incentive Plan of C. R. Bard, Inc. is designed to attract and
retain the services of selected key employees of the Corporation and its
Subsidiaries who are in a position to make a material contribution to the
successful operation of the business of the Corporation and its Subsidiaries.
Awards under the Plan shall be made to selected key employees in the form of
Options, Restricted Stock, Stock Appreciation Rights and other stock-based
awards. The Plan, as amended and restated, shall be effective on April 15, 1998.
No awards may be made under the Plan after April 20, 2003.

SECTION 2--DEFINITIONS

For purposes of the Plan, the following terms shall have the indicated meanings:

(a) "Board" means the Board of Directors of the Corporation.

(b) "Change of Control Event" means a change of control of the nature that would
be required to be reported in response to item (a) of the Current Report on
Form 8-K as in effect on April 21, 1993 pursuant to Section 13 or 15(d) of the
Exchange Act, provided that, without limitation, a "Change of Control Event"
shall be deemed to have occurred if (i) any person shall become the beneficial
owner, as those terms are defined herein, of capital stock of the Corporation,
the voting power of which constitutes 20% or more of the general voting power of
all of the Corporation's outstanding capital stock or (ii) individuals who, as
of April 21, 1993, constitute the Board (the "Incumbent Board") cease for any
reasons to constitute at least a majority of the Board, provided that any person
becoming a Director subsequent to April 21, 1993 whose election, or nomination
for election by the Corporation's shareholders, was approved by a vote of at
least three quarters of the Directors comprising the Incumbent Board (other than
an election or nomination of an individual whose initial assumption of office is
in connection with an actual or threatened election contest relating to the
election of the Directors of the Corporation, which is or would be subject to
Rule 14a-11 of the Regulation 14A promulgated under the Exchange Act) shall be,
for purposes of the Plan, considered as though such person were a member of the
Incumbent Board. No sale to underwriters or private placement of its capital
stock by the Corporation nor any acquisition by the Corporation, through merger,
purchase of assets or otherwise, effected in whole or in part by issuance or
reissuance of shares of its capital stock, shall constitute a Change of Control
Event. For purposes of the definition of "Change of Control Event," the
following definitions shall be applicable:

(i) The term "person" shall mean any individual, group, corporation or other
entity.

(ii) Any person shall be deemed to be the beneficial owner of any shares of
capital stock of the Corporation:

(A) which that person owns directly, whether or not of record, or

(B) which that person has the right to acquire pursuant to any agreement or
understanding or upon exercise of conversion rights, warrants, or options, or
otherwise, or

(C) which are beneficially owned, directly or indirectly (including shares
deemed owned through application of clause (B) above), by an "affiliate" or
"associate" (as defined in the rules of the Securities and Exchange Commission
under the Securities Act of 1933) of that person, or

(D) which are beneficially owned, directly or indirectly (including shares
deemed owned through application of clause (B) above), by any other person with
which that person or such person's "affiliate" or "associate" (defined as
aforesaid) has any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting or disposing of capital stock of the Corporation.

(iii) The outstanding shares of capital stock of the Corporation shall include
shares deemed owned through application of clauses (ii)(B), (C) and (D), above,
but shall not include any other shares which may be issuable pursuant to any
agreement or upon exercise of conversion rights, warrants or options, or
otherwise, but which are not actually outstanding.

(iv) Shares of capital stock, if any, held by The Chase Manhattan Bank N.A.
under the Indenture and the Escrow Agreement dated as of November 1, 1971
between International Paper Company and said bank shall not be deemed owned by
International Paper Company or by said bank for purposes of this Plan, so long
as they are held by said bank under said Escrow Agreement, but said shares shall
be deemed outstanding for the purpose of determining the aggregate number of
outstanding shares of capital stock of the Corporation.

(c) "Change of Control Exercise Period" means the 60-day period commencing upon
the date of the first public disclosure of a Change of Control Event.

(d) "Code" means the Internal Revenue Code of 1986, as amended.

(e) "Committee" means the Compensation Committee of the Board or such other
committee as may be designated by the Board.

(f) "Common Stock" means the Common Stock of the Corporation, par value $0.25
per share.

(g) "Corporation" means C. R. Bard, Inc., a New Jersey corporation.

(h) "Director" means a member of the Board.

(i) "Disinterested Persons" means Directors who are not full time employees of
the Corporation and who are eligible to serve as Plan administrators or to
approve Plan awards under the provisions of Rule 16b-3 promulgated under the
Exchange Act. The preceding sentence shall have no effect if any specification
of such persons is eliminated from the rules promulgated under Section 16 of the
Exchange Act.

(j) "Exchange Act" means the Securities Exchange Act of 1934, as amended.

(k) "Fair Market Value" of the Common Stock on a specified day means (1) the
mean between the high and low sales price on that day as reported on the New
York Stock Exchange--Composite Transactions Tape or, if no sale of the Common
Stock shall have occurred on the New York Stock Exchange on that day, on the
next preceding day on which there was a sale, or (2) in the case of a
simultaneous exercise and sale, the actual price an optionee receives in the
open market on the date of the exercise. If the Common Stock is not traded on
the New York Stock Exchange, the Fair Market Value shall be the amount that is
reasonably determined by the Committee.

(l) "Limited Stock Appreciation Rights" shall have the meaning set forth in
Section 4.8.

(m) "Option" means an Option to purchase Common Stock awarded to a Participant
as provided in Section 4.

(n) "Option Period" means the period from the date of the grant of an Option to
the date of its expiration as provided in Section 4.3.

(o) "Optionee" means a Participant who has been granted an Option under the
Plan.

(p) "Participant" means a key employee, including officers and Directors who are
employees, of the Corporation or any of its Subsidiaries who has been selected
by the Committee to receive an award under the Plan.

(q) "Performance-Based Awards" shall have the meaning set forth in Section 5.11.

(r) "Plan" means the 1993 Long Term Incentive Plan of C. R. Bard, Inc.

(s) "Restricted Period" means the vesting period, if any, of up to 10 years
specified by the Committee pursuant to Section 5.2.

(t) "Restricted Stock" means Common Stock awarded to a Participant subject to
restrictions as provided in Section 5 as long as those restrictions are in
effect.

(u) "Retirement" means normal or early retirement under the terms of a pension
plan of the Corporation or voluntary termination of employment, provided that in
each case the Corporation must have given its prior consent to treat the
person's termination of employment as a retirement.

(v) "Stock Appreciation Right" means a right awarded to a Participant as
provided in Section 4 to receive in the form of Common Stock or, with the
consent of the Committee, cash, an amount equal to the excess of the Fair Market
Value of a share of Common Stock on the day the right is exercised over the
price at which the Participant could exercise an Option to purchase that share.

(w) "Stock Award" means an award of Common Stock delivered in installments as
specified by the Committee pursuant to Section 5.8.

(x) "Subsidiary" means any corporation or other legal entity, domestic or
foreign, more than 50% of the voting power of which is owned or controlled,
directly or indirectly, by the Corporation.

(y) "Unrestricted Stock" means Common Stock awarded to a Participant which
Common Stock is not subject to a vesting period or installment delivery
specified by the Committee.

SECTION 3--GENERAL PROVISIONS

3.1 The Committee in its sole discretion shall select those key employees to
whom awards are made under the Plan and shall specify the type of awards made,
the number of Options, shares of Restricted Stock, Stock Awards, Unrestricted
Stock and Stock Appreciation Rights which in each case are awarded, the
Restricted Period, number of installments or Option Period applicable to the
awards and any other conditions relating to the awards that are consistent with
the Plan and that the Committee deems appropriate. Participants shall be
selected from among the key employees of the Corporation and its Subsidiaries
who are in a position to have a material impact on the future results of
operations of the Corporation and its Subsidiaries. Participants may be selected
and awards may be made at any time during the period that awards may be granted
under the Plan. Participants do not have to be selected and awards do not have
to be made at the same time by the Committee. Any award made to a Participant
shall not obligate the Committee to make any subsequent awards to that
Participant.

3.2 Shares of Common Stock acquired under the Plan may be authorized and
unissued shares of Common Stock or authorized and issued shares of Common Stock
held in the Corporation's treasury. Subject to Section 8.7, the total number of
shares of Common Stock which may be acquired under the Plan shall not exceed
11,500,000. The number of shares of Common Stock available at any time for
awards under the Plan shall be determined in a manner which reflects the number
of shares of Common Stock then subject to outstanding awards and the number of
shares of Common Stock previously acquired under the Plan. For purposes of such
determinations, shares of Common Stock returned to the Corporation as a result
of the forfeiture of Restricted Stock, Stock Awards or Options which expire or
terminate, other than by reason of the exercise of Stock Appreciation Rights,
shall again be available for awards under the Plan.

SECTION 4--OPTIONS AND STOCK APPRECIATION RIGHTS

4.1 Subject to the provisions of this Section 4, the Committee may grant
incentive Options and nonqualified Options with or without Stock Appreciation
Rights to selected key employees of the Corporation and its Subsidiaries. Each
Option shall be evidenced by a Stock Option Agreement between the Corporation
and the Optionee which contains the terms and conditions specified by this
Section 4 and such other terms and conditions as the Committee in its sole
discretion shall specify.

4.2 The exercise price per share of Common Stock with respect to each Option
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the day the Option is granted.

4.3 Except as otherwise specifically set forth in the grant thereof in
accordance with this paragraph, each Option shall be for a term of up to ten
years as determined by the Committee, and no Option shall be exercisable during
the 12 months following the date of the grant. After the 12 month period, 25% of
the total number of options granted are exercisable; after 24 months from the
date of grant, 50% are exercisable; after 36 months, 75% are exercisable; and,
after 48 months, 100% of the options granted are exercisable. Notwithstanding
anything to the contrary in this paragraph, the Committee may, when granting
Options to any person under the Plan, grant Options that are exercisable
immediately or Options that are exercisable according to a schedule different
from that set forth in the preceding sentence. In addition, notwithstanding any
of the foregoing, upon the occurrence of a Change of Control Event, all Options
shall be immediately exercisable. Accrued installments of Options may be
exercised in whole or in part, and in no case may a fraction of a share be
purchased under the Plan.

4.4 At the time any Option is exercised in whole or in part, the Optionee or
other person exercising the Option shall pay to the Corporation, by certified or
bank cashier's check payable to the order of the Corporation, and/or, to the
extent permitted by law, Common Stock or other form of consideration acceptable
to the Corporation, the full exercise price of the shares purchased, and the
purchased shares shall be delivered to the Optionee promptly. No Optionee or his
or her legal representatives, legatees or distributees, as the case may be,
shall be deemed to be a holder of any shares upon the exercise of an Option
until the date of issuance of a stock certificate to the Optionee for those
shares. The proceeds from the sale of shares upon the exercise of Options shall
be added to the general funds of the Corporation and used for general corporate
purposes.

4.5 If an Optionee shall cease to be employed by the Corporation or any of its
Subsidiaries prior to the end of the Option Period by reason of Retirement,
(a) each Option granted prior to July 14, 1999, then held by the Optionee shall,
to the extent that it was exercisable at the time of Retirement, remain
exercisable for a period of (i) three months from the date of Retirement, if an
incentive Option or (ii) three years from the last day of the month of
Retirement, if a non-qualified Option, and thereafter, such Option shall
terminate; and (b) each Option granted on or after July 14, 1999, then held by
the Optionee shall, to the extent that it was exercisable at the time of
Retirement, remain exercisable (i) for a period of three months from the date of
Retirement, if an incentive Option or (ii) until the end of the Option Period
relating to such Option, if a non-qualified Option. Notwithstanding anything in
this Plan to the contrary, if an Optionee shall die after Retirement, each
Option then held by the Optionee shall be exercisable to the extent, and during
the period, that it would, but for the Optionee's death, have otherwise been
exercisable after Retirement. Further, notwithstanding anything to the contrary
contained in this Section 4.5, the Committee may, in its discretion, accelerate
the vesting date and allow retiring employees to exercise outstanding Options
which would not otherwise be exercisable under the Plan on the date of such
employee's Retirement.

If an Optionee shall cease to be employed by the Corporation or any of its
Subsidiaries prior to the end of the Option Period by reason of death, each
Option then held by the Optionee shall, without regard to the extent that it was
exercisable at the time of death, be fully exercisable for a period of one year
from the first day of the month in which the Optionee died, and thereafter, such
Option shall terminate.

If the employment of an Optionee with the Corporation shall terminate other than
by reason of death or Retirement, each Option then held by the Optionee shall,
to the extent it was exercisable on the date of termination, be exercisable
until 60 days following the date of termination and thereafter, such Option
shall terminate. Notwithstanding anything to the contrary contained in this
Section 4.5, the Committee may, in its discretion, accelerate the vesting date
and allow terminated employees to exercise outstanding Options which would not
otherwise be exercisable under the Plan on the date of such employee's
termination.

Notwithstanding the foregoing, if, within the one-year period immediately
following a Change of Control Event, an Optionee shall cease to be employed by
the Corporation or any of its Subsidiaries prior to the end of the Option Period
by reason of termination without Cause (as defined in the applicable Stock
Option Agreement between the Corporation and the Optionee as described in 4.1,
above) or otherwise as provided in such applicable Stock Option Agreement, each
Option granted on or after March 1, 2002 then held by the Optionee shall, to the
extent that it was exercisable at the time of such termination of employment,
remain exercisable until the end of the Option Period relating to such Option.
For the avoidance of doubt, an Option granted as an incentive Option which is
not exercised within the three-month period following the date of termination of
employment shall remain exercisable in accordance with this paragraph but may,
subject to the Code, no longer qualify as an incentive Option.

Notwithstanding the foregoing, no Option shall be exercisable later than the end
of the Option Period relating thereto.

4.6 The Committee may grant Stock Appreciation Rights to Optionees in tandem
with non-qualified Options so that exercise of a Stock Appreciation Right will
have the effect of terminating the Option or portion thereof to which it
relates, and exercise of an Option or portion thereof to which a Stock
Appreciation Right relates will have the effect of terminating the Stock
Appreciation Right. Stock Appreciation Rights shall be exercisable in the same
installments and be subject to the same terms and conditions as the Options to
which they relate and to such other terms and conditions as the Committee in its
sole discretion shall specify.

4.7 The aggregate Fair Market Value, determined as of the date an Option is
granted, of the Common Stock for which any Participant may be awarded incentive
Options which are first exercisable by the Participant during any calendar year
under the Plan or any other stock option plan maintained by the Corporation or
its Subsidiaries shall not exceed $100,000.

4.8 The Committee may, in its discretion, grant limited stock appreciation
rights ("Limited Stock Appreciation Rights") that, notwithstanding any other
provision of the Plan, may only be exercised during a Change of Control Exercise
Period, and such Limited Stock Appreciation Rights shall be so exercisable
during the Change of Control Exercise Period whether or not such person is then
employed by the Corporation. Upon exercise of a Limited Stock Appreciation
Right, the holder thereof shall be entitled to receive an amount in cash equal
to the greater of (a) the Fair Market Value of the shares of the Common Stock
with respect to which the Limited Stock Appreciation Right was exercised over
the option price of such shares under the Plan and (b) if the Change of Control
Event is the result of a transaction or a series of transactions, the highest
price per share of Common Stock paid in such transaction or transactions during
the Change of Control Exercise Period up to the date of exercise over the
exercise price per share of Common Stock under the Plan. The Committee is
authorized to amend the terms of a Limited Stock Appreciation Right held by any
employee subject to Section 16 of the Exchange Act, as may be necessary so that
the holding and exercise of such Limited Stock Appreciation Right will be exempt
under such Section.

4.9 The maximum number of Options, Stock Appreciation Rights and Limited Stock
Appreciation Rights that may be granted to each Participant during any calendar
year shall not exceed 400,000.

SECTION 5--RESTRICTED STOCK, STOCK AWARDS AND UNRESTRICTED STOCK

5.1 An award of Restricted Stock, Stock Awards and Unrestricted Stock to a
Participant shall entitle the Participant to receive the number of shares of
Common Stock specified by the Committee in accordance with the terms and
conditions of this Section 5.

5.2 During the Restricted Period specified by the Committee, Restricted Stock
awarded to a Participant may not be sold, assigned, transferred, pledged or
otherwise encumbered, except as hereinafter provided. Except as otherwise
provided by the Committee, the Restricted Period specified in respect of any
award of Restricted Stock shall not be less than three years, except that the
Committee may provide for a Restricted Period to terminate at any time after one
year upon the attainment of performance-based objectives established as provided
in clause (i) of Section 5.11. Except as provided in this Section 5.2 and/or as
otherwise provided by the Committee, a Participant, as the owner of Restricted
Stock, shall have all the rights of a holder of Common Stock, including but not
limited to the right, subject to the provisions of Sections 8.7 and 8.8, to
receive all dividends or dividend equivalents paid on and the right to vote such
Restricted Stock. Notwithstanding anything to the contrary in the Plan, upon the
occurrence of a Change of Control Event the Restricted Period applicable to
Restricted Stock shall end and all restrictions on Restricted Stock shall
expire.

5.3 If a Participant holding Restricted Stock ceases to be an employee of the
Corporation or any of its Subsidiaries during the Restricted Period for any
reason other than death or Retirement, the Committee may at the time of
cessation of employment terminate the Restricted Period with respect to any or
all of such Restricted Stock. If the Committee does not terminate the Restricted
Period with respect to such Restricted Stock at the time of cessation of
employment, such Restricted Stock shall be forfeited.

5.4 If a Participant holding Restricted Stock ceases to be an employee of the
Corporation or any of its Subsidiaries during the Restricted Period by reason of
death or Retirement, Restricted Stock held by that Participant shall become free
of all restrictions thereon and, pursuant to Section 5.7, the Corporation shall
deliver that Restricted Stock to that Participant or that Participant's
beneficiary, as the case may be, within 60 days.

5.5 Each Participant awarded Restricted Stock, Stock Awards or Unrestricted
Stock shall enter into such agreement with the Corporation as may be specified
by the Committee in which the Participant agrees to the terms and conditions of
the award and such other matters as the Committee in its sole discretion shall
specify.

5.6 Each certificate representing Restricted Stock awarded under the Plan shall
be registered in the name of the Participant to whom the Restricted Stock was
awarded, deposited by the Participant with the Corporation together with a stock
power endorsed in blank and bear the following, or a substantially similar,
legend:

"The transferability of this Certificate and the Common Stock represented hereby
is subject to the terms and conditions, including forfeiture, contained in
Section 5 of the 1993 Long Term Incentive Plan of C. R. Bard, Inc., as amended,
and an Agreement entered into between the registered owner and C. R. Bard, Inc.
Copies of the Plan and Agreement are on file in the executive office of C. R.
Bard, Inc., 730 Central Avenue, Murray Hill, New Jersey 07974."

5.7 When the restrictions imposed by Section 5.2 and any related restrictions on
Restricted Stock have expired or have otherwise been satisfied, the Corporation
shall deliver to the Participant holding that Restricted Stock, or the
Participant's legal representative, beneficiary or heir, a certificate or
certificates, without the legend referred to in Section 5.6, for the number of
shares of Restricted Stock deposited with the Corporation by the Participant
pursuant to Section 5.6 with respect to which all restrictions have expired or
been satisfied. At that time, the Agreement referred to in Section 5.5 shall
terminate forthwith as to those shares.

5.8 Stock Awards shall be made by the Committee in numbers of shares, and,
unless otherwise specified by the Committee and subject to Section 5.9, a Stock
Award shall be delivered to a Participant in three approximately equal
installments (in order to avoid the issuance of fractional shares) on the date
of the Stock Award and on the following anniversaries of the date of the Stock
Award. Stock Awards shall be made only in lieu of salary and cash bonuses.
Notwithstanding anything to the contrary in the Plan, upon the occurrence of a
Change of Control Event, any installment of a Stock Award not yet delivered
shall become immediately deliverable.

5.9 No installment of shares shall be delivered on any anniversary of the date
of the Stock Award to a Participant whose employment has been terminated, or who
has, or has been, served notice of termination prior to the award or anniversary
date of such installment; provided, however, that where such termination has
occurred due to a Participant's death or retirement, the Committee may, in its
discretion, waive this condition precedent to delivery of awarded but
undelivered shares. Any shares not delivered to a Participant pursuant to this
Section 5.9 may be subsequently awarded to another Participant. A Participant
shall have no voting rights with respect to, and shall not be entitled to any
dividends declared in respect of, any awarded but undelivered shares.

5.10 The Committee may award Unrestricted Stock to a Participant in lieu of
salary or cash bonus, which Common Stock shall not be subject to forfeiture
pursuant to this Section 5. Certificates representing Unrestricted Stock shall
be delivered to the Participant as soon as practicable following the grant
thereof.

5.11 Notwithstanding the foregoing, certain awards granted under this Section 5
of the Plan may be granted in a manner which is deductible by the Corporation
under Section 162(m) of the Code. Such awards (the "Performance-Based Awards")
shall be based upon earnings per share, net income, Group Financial Goals (as
defined in the C. R. Bard, Inc. 1994 Executive Bonus Plan), return on
shareholders' investment, return on assets, attainment of strategic and
operational initiatives, appreciation in the price of Common Stock, customer
income, market share, sales, net profits, economic value-added models or
comparisons with the Standard & Poor's Medical Product Index and 500-Stock
Index. With respect to Performance-Based Awards, (i) the Committee shall
establish in writing the objective performance goals applicable to a given
period of service no later than 90 days after the commencement of such period of
service (but in no event after 25 percent of such period of service has elapsed)
and (ii) no awards shall be granted to any participant for a given period of
service until the Committee certifies in writing that the objective performance
goals (and any other material terms) applicable to such period have been
satisfied. The number of shares of Common Stock awarded as Performance-Based
Awards during any calendar year shall not exceed 25,000.

5.12 The maximum number of shares of Common Stock that may be granted as
Restricted Stock, Stock Awards and Unrestricted Stock in any calendar year shall
not exceed 40 percent of the total number of shares of Common Stock granted or
subject to awards granted under the Plan during such calendar year.

SECTION 6--ADMINISTRATION

6.1 The Plan shall be administered by the Committee, which shall consist of
Disinterested Persons (and in the case of awards granted to individuals subject
to Section 162(m) of the Code, the Committee shall also consist of Directors who
are "outside directors" within the meaning of Section 162(m) of the Code and the
regulations promulgated thereunder), and such Directors shall serve at the
pleasure of the Board.

6.2 Subject to the provisions of the Plan, the Committee shall have exclusive
power to select the key employees who shall be Participants and to determine the
amount of, or method of determining, the awards to be made to Participants.

6.3 The Committee's interpretation of the Plan and of any award granted under
the Plan shall be final and binding on all Participants.

6.4 The Committee shall have the authority to establish, adopt or revise such
rules and regulations relating to the Plan and to make such determinations as it
deems necessary or advisable for the administration of the Plan.

SECTION 7--AMENDMENT OR TERMINATION

7.1 The Board may amend any provision of the Plan and any agreement under the
Plan at any time, provided that no amendment may be made that would (a) increase
the maximum number of shares of Common Stock which may be acquired under the
Plan, (b) extend the term during which Options may be granted under the Plan or
(c) reduce the exercise price per share to less than the Fair Market Value of
the Common Stock on the date an Option was granted unless the amendment has been
approved by the stockholders of the Corporation. The Board shall also have the
right to terminate the Plan at any time. Except with a Participant's consent, no
amendment, suspension or termination shall impair the rights of the Participant
in any Options, Restricted Stock or Stock Appreciation Rights awarded to the
Participant under the Plan.

7.2 The Committee may refrain from designating Participants and from making any
awards, but that shall not be deemed a termination of the Plan. No employee of
the Corporation or any of its Subsidiaries shall have any claim or right to be
granted awards under the Plan.

SECTION 8--MISCELLANEOUS

8.1 The fact that a key employee of the Corporation or any of its Subsidiaries
has been designated a Participant shall not confer on that employee any right to
be retained in the employ of the Corporation or any of its Subsidiaries or to
subsequent awards under the Plan.

8.2 No award under the Plan shall be taken into account in determining a
Participant's compensation for purposes of any group life insurance or other
employee benefit or pension plan of the Corporation, including the Company's
Employees' Retirement Plan, Excess Benefit Plan and Supplemental Executive
Retirement Plan.

8.3 The Plan shall not be deemed an exclusive method of providing incentive
compensation for the officers and employees of the Corporation and its
Subsidiaries, and it shall not preclude the Board from authorizing or approving
other forms of incentive compensation.

8.4 All expenses and costs in connection with the operation of the Plan shall be
borne by the Corporation.

8.5 Options, Restricted Stock and Stock Appreciation Rights awarded under the
Plan shall not be transferable by a Participant other than by will or the laws
of descent and distribution, and Options and Stock Appreciation Rights awarded
under the Plan shall be exercisable during a Participant's lifetime only by the
Participant.

8.6 A Participant may appoint a beneficiary, on a form supplied by the
Committee, to exercise Options and Stock Appreciation Rights in the event of the
Participant's death and may change that beneficiary at any time prior to the
date of the Participant's death.

8.7 In the event of any change in the outstanding shares of Common Stock by
reason of any stock dividend or split, recapitalization, merger, consolidation,
combination or exchange of shares or other similar corporate change, the maximum
aggregate number and class of shares in which awards may be granted under the
Plan, the number of shares subject to outstanding Options and Stock Appreciation
Rights and the maximum number and class of shares in which Performance-Based
Awards may be granted under the Plan in any calendar year shall be appropriately
adjusted by the Committee, whose determination shall be conclusive. Any shares
of stock or other securities distributed to a Participant with respect to
Restricted Stock shall be subject to the restrictions and requirements imposed
by Section 5, including depositing the certificates therefor with the
Corporation together with a stock power and bearing a legend as provided in
Section 5.6.

8.8 If the Corporation shall be consolidated or merged with another corporation,
each Participant who has received Restricted Stock that is still subject to
restrictions imposed by Section 5.2 may be required to deposit with the
successor corporation the certificates for the stock or securities or the other
property that the Participant is entitled to receive by reason of ownership of
Restricted Stock in a manner consistent with Section 5.6, and such stock,
securities or other property shall become subject to the restrictions and
requirements imposed by Section 5, and the certificates therefor or other
evidence thereof shall bear a legend similar in form and substance to the legend
set forth in Section 5.6.

8.9 The Corporation shall have the right to deduct from any payment made under
the Plan any federal, state or local income or other taxes required by law to be
withheld with respect to such payment at the highest marginal individual income
tax rate. It shall be a condition to the obligation of the Corporation to
deliver shares or pay any cash pursuant to any award that the Participant pay to
the Corporation such amount as may be requested by the Corporation for the
purpose of satisfying any liability for such withholding taxes. Any award
agreement may provide that the Participant may elect, in accordance with any
condition set forth in such award agreement, to pay a portion or all of such
with holding taxes by (a) delivery of shares of Common Stock or (b) having
shares of Common Stock withheld by the Corporation from the shares otherwise to
be received. The number of shares so delivered or withheld shall have an
aggregate Fair Market Value sufficient to satisfy the applicable withholding
taxes. The acceptance of any such election by a Participant shall be at the sole
discretion of the Committee, and, in the case of a Participant subject to
Section 16 of the Exchange Act, the Corporation may require that the method of
making such payment be in compliance with Section 16 and the rules and
regulations thereunder.

8.10 The Plan shall be construed in accordance with the laws of the State of New
Jersey. Notwithstanding anything to the contrary in the Plan, nothing in the
Plan shall be construed to prevent the transfer of funds to a grant or trust for
the purpose of paying benefits under the Plan.

8.11 If in the opinion of counsel for the Corporation, any issuance or delivery
of shares of Common Stock to a Participant will violate the requirements of any
applicable federal or state laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, as amended, or the
Exchange Act), such issuance or delivery may be postponed until the Corporation
is satisfied that the distribution will not violate such laws, rules or
regulations. Certificates delivered to Participants pursuant to Section 5 hereof
or issued on exercise of Options or Stock Appreciation Rights may bear such
legends as the Corporation may deem advisable to reflect restrictions which may
be imposed by law, including, without limitation, the Securities Act of 1933.